TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00710-CV



                                  Blanca Coronado, Appellant

                                                 v.

                                  Jarrett W. Martin, Appellee


               FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
              NO. 04-8667, HONORABLE BENTON ESKEW, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this cause was due January 15, 2008. In a letter to appellant

Blanca Coronado dated May 20, 2008, informing her that no record had been filed in this appeal, this

Court’s clerk wrote:


       The Clerk of this Court filed appellant’s notice of appeal on December 17, 2007.
       Notice was received from the district clerk’s office of Bastrop County, Texas, on
       April 29, 2008, that appellant has neither paid, nor made arrangements for payment,
       for the clerk’s record. Accordingly, the clerk’s record will not be timely filed.

       Appellant’s attorney is requested to submit a status report regarding this appeal. A
       response regarding this matter is requested by this Court by June 04, 2008. Failure
       to do so will result in the dismissal of this appeal for want of prosecution. See
       Tex. R. App. P. 37.3(b).
Coronado did not respond to this letter or pay or make arrangement to pay for the clerk’s record.

There is no indication that Coronado is entitled to proceed with this appeal or to have a record

prepared without advance payment of costs.

              This appeal is dismissed for want of prosecution. Tex. R. App. P. 37.3(b).




                                             G. Alan Waldrop, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Prosecution

Filed: July 17, 2008




                                                2